     Case 3:20-cv-00467-X-BT Document 35 Filed 09/24/20    Page 1 of 1 PageID 4316



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


COLUMBIA LUXAR,                             §
             Plaintiff,                     §
                                            §
v.                                          §    No. 3:20-cv-00467-X (BT)
                                            §
                                            §
DELORIS PHILLIPS,                           §
              Defendant.                    §


                                        ORDER

          The United States Magistrate Judge made findings, conclusions, and a

 recommendation in this case. No objections were filed. The District Court reviewed

 the proposed findings, conclusions, and recommendation for plain error. Finding

 none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

 United States Magistrate Judge.

          Signed this 24th day of September, 2020.



                                   _________________________________
                                   BRANTLEY STARR
                                   UNITED STATES DISTRICT JUDGE
